Name: Commission Regulation (EEC) No 3016/90 of 18 October 1990 determining the extent to which applications lodged in October 1990 for import licences for certain pigmeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 10. 90 Official Journal of the European Communities No L 287/21 COMMISSION REGULATION (EEC) No 3016/90 of 18 October 1990 determining the extent to which applications lodged in October 1990 for import licences for certain pigmeat products can be accepted HAS ADOPTED THIS REGULATIONTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries ('), Whereas Commission Regulation (EEC) No 3919/89 (2), as amended by Regulation (EEC) No 683/90 (3), set the quantities of pigmeat products that can be imported at a reduced levy during the fourth quarter of 1990 ; Whereas Article 4 (5) of Regulation (EEC) No 3919/89 stipulates that the quantities applied for can be reduced ; whereas applications for import licences lodged under the said Regulation are for total quantities in excess of those available under Article 2 for products named against serial numbers 51.0010 and 51.0060 in Regulation (EEC) No 3899/89 ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage ; Whereas the applications made for licences for products named against serial numbers 51.0040, 51.0070 and 51.0080 in Regulation (EEC) No 3899/89 are for quanti ­ ties lower than those available ; whereas these applications can therefore be met in full, Article 1 Applications for import licences for the period 1 October to 31 December 1990 submitted under Regulation (EEC) No 3919/89 shall be met : (a) for 5,3163 % of the quantity applied for, in the case of products named against serial number 51.0010 in Regulation (EEC) No 3899/89 ; (b) in full, for products named against serial number 51.0040 in Regulation (EEC) No 3899/89 ; (c) for 74,7384 % of the quantity applied for in the case of products named against serial number 51.0060 in Regulation (EEC) No 3899/89 ; (d) in full, for products named against serial number 51.0070 in Regulation (EEC) No 3899/89 ; (e) in full, for products named against serial number 51.0080 in Regulation (EEC) No 3899/89. Article 2 This Regulation shall enter into force on 19 October 1990 . This Regulation shall be binding in its entirety and directly applicable , in all Member States. Done at Brussels, 18 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 383, 30. 12. 1989, p . 125. 0 OJ No L 375, 23. 12. 1989, p . 43 . (3) OJ No L 76, 22. 3 . 1990, p . 9 .